[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
While at work on November 1, 1994 the plaintiff was cleaning and changing the die and pin in his molding machine, hot oil at 400° F. sprayed out accidently on the top of his head, his face and his arms. The plaintiff received second and third degree burns. He was hospitalized for 17 days and had two surgical procedures performed. The plaintiff sustained 15% total body burns.
He has a permanent impairment of the skin which results in a 5% impairment of the whole body according to his Medical Consultant, Dr. Marvin Arons. The plaintiff returned to full time employment on January 2, 1995.
The plaintiff incurred medical expenses in the amount of $32,930.63. He has 10% scarring of the upper arm, forearm and face.
He received total Workmen's Compensation benefits in the amount of $73,965.99.
The named defendant was defaulted for failure to appear and plead. The plaintiff appeared and was heard at length. Medical reports and bills concerning his injuries and his losses were made a part of the file. Counsel for the Workmen's Compensation carrier was present.
1. Judgment may enter for the plaintiff, Ricky Miller, against the named defendant in the amount of $225,000. CT Page 1389
2. Judgment may enter for the intervening plaintiff, the Workmen's Compensation carrier in accordance with the affidavit of debt as submitted, in the amount of $73,965.99.
COPPETO, J.